DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
This Office Action is in response to applicant’s amendment filed on January 3, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 3, 5, 7-11, 14, 15, and 18.  
Claims 1-20 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 


Claim 1-2, 4-5 and 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the US patent issued to DeLuca (PN. 6,064,354) in view of the US patent application publication by Tomisawa et al (US 2010/0164910 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
DeLuca teaches a stereoscopic user interface method, serves as the method providing a user interface for a volumetric display, wherein the method is comprised of the step of displaying a stereoscopic image or scene (245, Figure 1), which is a three-dimensional image, viewable as a three-dimensional floating-in-the-air in a display space, (please see Figure 1), step of detecting a location of a first or physical object (400), serves as the real object in the display space, and the step of detecting the location of the physical or real object (400) in the display space is at the location of the displayed three-dimensional object (250 as part of the displayed stereoscopic image 245) in the display space, thereby determining that the real or physical object is viewable as touching the displayed object (250, please see columns 2 and 5).   
As shown in Figure 8, DeLuca further teaches that the method comprises the step of determining the position of the interface image, wherein the interface image is the three-dimensional displayed object (250).  
DeLuca also teaches that the location of the real or physical object (400) is determined by using video cameras (310 and 320, Figure 7) and the real or physical object (400) is to create user interface with the displayed three-dimensional object (portion 250 of the image 245) and to manipulate the displayed object including causing a new three dimensional image or scene (245) to be displayed, (please see column 2, lines 30-64).  This means the method further comprises the step of “following a detection of the first object viewable as touching the displayed object, manipulated by the first object”.   The new three dimensional image (245) may be considered as being manipulated by the physical or first object (400) since it allows user interface to cause the new image be displayed. 
Claim 1 has been amended to include the phrase “producing a sequence of three-dimensional images displaying the displayed object as if manipulated by the real object”.   DeLuca et al teaches that the following the detection of real object viewable as touched displayed to produce new pages of the book (as turned page, please see column 2, lines 45-52).  The turned new pages are considered to be sequence of the three dimensional image displaying the three-dimensional displayed object as if manipulated by the real object.  Tomisawa et al in the same field of endeavor, on the other hand, teaches a three dimensional image with interaction wherein the displayed three dimensional object may comprise video image that would produce sequence of three dimensional images that enables continuous motion of the displayed object be observed, (please see paragraph [0007]).  It would then have been obvious to one skilled in the art to apply the teachings of Tomisawa et al to display three dimensional video image, which includes sequence of three dimensional images, in a display space for the benefit of allowing the user to interface the displayed three dimensional images in the space that portraits a motion of the displayed object.  
It is implicitly true that the displaying comprises displaying the sequence of three-dimensional images each one of which provides eye focus depth cues for the three-dimensional displayed object, since both the three dimensional object displayed in the volumetric display of DeLuca and Tomisawa et al implicitly includes an eye focus cue for the image to be viewed as three dimensional image, (namely the eye focus depth cues to enable the stereoscopic view).  

With regard to claim 2, Deluca teaches that the first or physical object is a user’s hand, (please see Figure 1).  
With regard to claims 4-5, DeLuca teaches that the image is stereoscopically displayed which means a plurality of visual depth cues to a viewer of the three-dimensional floating-in-the-air scene.  With regard to claim 5, the same visual depth cues is provided for the location of the displayed object as are provided to the user viewing the first or physical real object.  
With regard to claim 7, DeLuca teaches that the displaying of the displayed three dimensional object as manipulated by the user’s hand comprises moving a location where the displayed three dimensional object is displayed according to a movement of the user’s hand performed after the user’s hand is detected to appear touching the displayed three dimensional object, (please see the abstract).  
With regard to claims 8 and 9, DeLuca teaches that cameras (310, 320, Figure 7) serves as the sensors that operate with computer that provide sensory feedback to the user when the user’s hand is detected to appear to touch the displayed three dimensional object.  The icon (250) may serve as the visual marking of the location where the user’s hand is detected to appear to touch the displayed three-dimensional object.  

Claim 3 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca, and Tomisawa et al as applied to claims 1 and 2 above, and further in view of the patent issued to Dyner (PN. 6,478,432).

With regard to claim 3, DeLuca teaches that the step of determining the location of the physical object such as the user’s hand including measuring a location of the user’s fingers in the display space, (please see Figure 1).  DeLuca teaches that the user’s hand or finger is viewable as touching the display object, but it does not teach explicitly that is viewable as grabbing the displayed object.  Dyner in the same field of endeavor teaches a method for dynamically generating interactive real imaging wherein the user’s finger that is inserted in the display space for a volumetric display wherein the user’s hand may be viewable as grabbing the displayed object, (please see the abstract).  It would then have been obvious to one skilled in the art to apply the teachings of Dyner to modify the user interface method of DeLuca to allow the user’s hand be viewable as grabbing the displayed object for providing additional different view of the user manipulation.  The gap between user’s fingers and the displayed object is implicitly include to achieve the grabbing action.  
With regard to claim 11-12, Dyner teaches that complete user’s experience of actual touching and interacting with displayed image may be provided, (please see column 6, lines 65-67).  It is implicitly true or obvious modification to provide vibrating sensation to provide the actual touching experience.  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca and Tomisawa et al as applied to claim 1 above, and further in view of the patent issued to O’Brien (PN. 6,031,519).

With regard to claim 6, these references do not teach that the three dimensional floating-in-the-air scene is a holographic image.  O’Brien teaches that a device and method form user interface may comprises a volumetric display that displays a holographic three dimensional floating-in-the-air scene, (25, Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of O’Brien to make the displayed object of the three dimensional scene a holographic image for the benefit of providing a holographic direct manipulation interface method.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca and Tomisawa et al as applied to claim 1 above, and further in view of the patent issued to Foland et al (PN. 7,831,012).
The stereoscopic user interface method taught by DeLuca in combination with the teachings of Tomisawa et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, DeLuca in light of Tomisawa et al teaches that computer is utilized to provide feedback concerning the user’s hand detection.  These references however do not teach that audible feedback may also be used.  Foland et al in the same field of endeavor teaches that computer used as input/output device for user interface, visual as well as audible presentation may be utilized to present the interface information, (please see column 26, lines 20-30).  It would then have been obvious to modify the method taught by DeLuca to alternatively .  

Claim 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca and Tomisawa et al as applied to claims 1 and 2 above, and further in view of the patent issued to Dyner (PN. 6,478,432) and O’Brien (PN. 6,031,519).
The stereoscopic user interface method taught by DeLuca in combination with the teachings of Tomisawa et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 13, Dyner teaches that the three dimensional scene comprises a scene with a game piece such as chess piece, (please see column 3, lines 7-32).  The detecting when the user’s hand appears to touch an object displayed in the three-dimensional scene comprises when the user’s hand appears to grab the chess piece.  The user may moves user’s hand and the step of producing a new three-dimensional image of the three dimensional scene displaying the displayed object as manipulated by the user’s hand comprises displaying the three dimensional scene with the image of the game or chess piece moved according to the hand movement performed after the user’s hand appeared to grab the game or chess piece.  
These references do not teach that the three dimensional floating-in-the-air scene is a holographic image.  O’Brien teaches that a device and method form user interface may comprises a volumetric display that displays a holographic three dimensional floating-in-the-air scene, (25, Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of O’Brien to make the displayed object of the three dimensional scene a holographic image for the benefit of providing a holographic direct manipulation interface method.  

Claim 14, 16, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca (PN. 6,064,354) in view of the US patent application publication by Tomisawa et al (US 2010/0164910 A1).
Claim 14 has been amended to necessitate the new grounds of rejection.  
DeLuca teaches a stereoscopic user interface apparatus that comprise a volumetric display system, (please see Figure 1) that is comprises a volumetric display (200, Figure 1) for displaying a scene viewable as a three-dimensional-floating-in-the-air scene (245) in a display space, enabling a user (100) to reach a real object (400) into the display space.  The system further comprises cameras (310 and 320, Figures 1 and 7) that serve as a location determination unit for locating real object in the space for providing location of the real object when the real object is inserted into the display space.  The system further comprises a computer (please see Figure 7) for receiving the location of the real object and detecting when the location of the real  object is at a location of the display space where a three-dimensional object in the three-dimensional scene is displayed (such as 250) thereby determining that the real object is viewable as touching the three-dimensional displayed object, (250, please see columns 2-3).  
DeLuca teaches that following a detection of the first object by the computer, viewable as touching the displayed object a new three dimensional scene (245) displaying the displayed object as if manipulated by the first object is created.  DeLuca teaches that the location of the first or physical object (400) is determined by using video cameras (310 and 320, Figure 7) and the physical object (400) is to create user interface with the displayed object (portion 250 of the image 245) and to manipulate the displayed object including causing a new three dimensional image or scene (245) to be displayed, (please see column 2, lines 30-64).  This means “following manipulated by the first object” is achieved by the computer.   The new three dimensional image (245) may be considered as being manipulated by the physical or first object (400) since it allows user interface to cause the new image be displayed.  
Claim 14 has been amended to include the phrase “producing a sequence of three-dimensional images displaying the displayed object as if manipulated by the real object”.   DeLuca et al teaches that the following the detection of real object viewable as touching the three-dimensional displayed object to produce new pages of the book (as turned page, please see column 2, lines 45-52).  The turned new pages are considered to be sequence of the three dimensional image displaying the displayed object as if manipulated by the real object.  Tomisawa et al in the same field of endeavor, on the other hand, teaches a three dimensional image with interaction wherein the displayed three dimensional object may comprise video image that would produce sequence of three dimensional images that enables continuous motion of the displayed object be observed, (please see paragraph [0007]).  It would then have been obvious to one skilled in the art to apply the teachings of Tomisawa et al to display three dimensional video image, which includes sequence of three dimensional images, in a display space for the benefit of allowing the user to interface the displayed three dimensional images in the space that portraits a motion of the displayed object.  
It is implicitly true that the displaying comprises displaying the sequence of three-dimensional images each one of which provides eye focus depth cues for the three-dimensional displayed object, since both the three dimensional object displayed in the volumetric display of 
DeLuca et al in light of Tomisawa et al teach that the volumetric display is adapted to use optics, (23, please see Figure 17 of Tomisawa et al) to display a sequence of three-dimensional images each one of the which implicitly provides eye focus depth cues for the three-dimensional displayed object, (namely the eye focus depth cues to enable the stereoscopic view).    
With regard to claim 16, DeLuca teaches that the image is stereoscopically displayed which means a plurality of visual depth cues to a viewer of the three-dimensional floating-in-the-air scene.
With regard to claims 19 and 20, as shown in Figures 1 and 7, the location determination unit including the cameras (310 and 320) share some of the optical path of the display and the reverse optical path from the three dimensional scene leads to the location determination unit.  DeLuca in light of Tomisawa et al teaches that the three-dimensional image may be displayed floating in the air, (please see Figure 1 of DeLuca ).  

Claims 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca and Tomisawa et al as applied to claim 14 above, and further in view of the patent issued to Dyner (PN. 6,478,432).
The stereoscopic user interface apparatus taught by DeLuca in combination with the teachings of Tomisawa et al as described in claim 14 above has met all the limitations of the claims.  
With regard to claims 15 and 18, DeLuca teaches the location determining unit is configured to measure a location of a user’s fingers in the display space, (please see Figure 1).  
grabbing the displayed object.  Dyner in the same field of endeavor teaches a method for dynamically generating interactive real imaging wherein the user’s finger that is inserted in the display space for a volumetric display wherein the user’s hand may be viewable as grabbing the displayed object, (please see the abstract).  It would then have been obvious to one skilled in the art to apply the teachings of Dyner to modify the user interface method of DeLuca to allow the user’s hand be viewable as grabbing the displayed object for providing additional different view of the user manipulation.  The gap between user’s fingers and the displayed object is implicitly include to achieve the grabbing action.  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca and Tomisawa et al as applied to claim 14 above, and further in view of the patent issued to O’Brien (PN. 6,031,519).
The stereoscopic user interface apparatus taught by DeLuca in combination with the teachings of Tomisawa et al as described in claim 14 above has met all the limitations of the claims.  
With regard to claim 17, these references do not teach that the three dimensional floating-in-the-air scene is a holographic image.  O’Brien teaches that a device and method form user interface may comprises a volumetric display that displays a holographic three dimensional floating-in-the-air scene, (25, Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of O’Brien to make the displayed object of the three dimensional scene a holographic image for the benefit of providing a holographic direct manipulation interface method.  

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,594,347 in view of US patent application publication by Tomisawa et al (US 2010/0164910 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method and/or apparatus for providing or implementing user interface that comprises the displaying of a floating-in-the-air display in a display space and inserting a real object into the display space and locating the location of the real object within the display space.  The cited patent (9,594,347) does not teach explicitly that the first image displayed comprises sequenced of three-dimensional images.  Tomisawa et al in the same field of endeavor teaches a method for implementing a float in the air user interface wherein the image displayed in the display space may comprises three dimensional video image that implicitly include sequence of three dimensional displayed images for the benefit of allowing motion of the three dimensional displayed object may be observed.  

Response to Arguments
Applicant's arguments filed of January 3, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872